Case 1:19-cr-00270-RBJ Document 21 Filed 12/18/19 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                JUDGE R. BROOKE JACKSON


Criminal Action:        19-cr-00270-RBJ                     Date: December 18, 2019
Courtroom Deputy:       Julie Dynes                         Court Reporter: Sarah Mitchell
Interpreter:            N/A                                 Probation: Trisha Skalmusky

                Parties                                                 Counsel

 UNITED STATES OF AMERICA                                              Tim Neff

                          Plaintiff

 v.

 1. ADAM M. HAUSMAN                                                  Patrick Ridley
                Defendant


                                      COURTROOM MINUTES


SENTENCING HEARING

Court in session:       8:31 a.m.

Appearances of counsel.

Defendant present on bond.

Argument given on sentencing.

Objections addressed.

Statement by the Court regarding defendant's offense level, criminal history level and sentencing
guidelines range.

Court states its findings and conclusions.

ORDERED: [16] Defendant’s Motion for a Variant Sentence is DENIED.

               Defendant shall be imprisoned for 18 months as to Count One of the Indictment.
Case 1:19-cr-00270-RBJ Document 21 Filed 12/18/19 USDC Colorado Page 2 of 2




ORDERED: Upon release from imprisonment, the defendant shall be placed on supervised
         release for a period of 1 year.

Court RECOMMENDS that the Bureau of Prisons place the defendant at a facility in
Englewood, Colorado.

ORDERED: Standard/Mandatory/Discretionary Conditions of Supervised Release, as
         stated on the record, including a $100.00 Special Assessment fee, to be paid
         immediately.

Defendant advised of right to appeal. Any notice of appeal must be filed within 14 days.

ORDERED: Defendant shall voluntarily surrender and report to the institution designated by
         the Bureau of Prisons. Reporting is delayed until March 1, 2020.

Court in recess: 8:56 a.m.           Hearing concluded.            Total time:    00:25
